DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-16 of U.S. Application No. 17/080689 filed on 10/26/2020 have been examined. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 11-16, Claim limitation “vehicle information acquisition unit…”, “selection unit configured to select…”, “conveyance instruction unit configured to instruct…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “acquiring”, “select” and “instruct” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to not have corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming   the subject matter which the applicant regards as his invention. 

Claim 11-16 rejected under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim element “vehicle information acquisition unit…”, “selection unit configured to select…”, “conveyance instruction unit configured to instruct…”is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Application does not disclose any means in the specification.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibenthal et al. [DE 102018221173 A1], hereinafter referred to as Ibenthal.
 	As to Claim 1, 7, 8 and 11, Ibenthal discloses a vehicle conveyance control apparatus for controlling a plurality of conveyance devices, each of the plurality of conveyance devices configured to lift each tire of a vehicle to convey the vehicle from a predetermined area of a parking lot to a parking space ([see at least Fig. 1, 0012, 0013 and 0039]), the vehicle conveyance control apparatus comprising: a processor and a memory coupled to the processor, wherein the processor is configured to perform: acquiring vehicle information including tire position information of each tire of the vehicle detected in the predetermined area ([see at least Fig. 1, 0031, 0032, 0034 and 0050]); selecting conveyance devices to convey the vehicle from among the plurality of conveyance devices different in conveyance capacity for lifting each tire of the vehicle to convey the vehicle based on the tire position information of the vehicle acquired in the acquiring; and instructing the conveyance devices selected in the selecting to convey the vehicle from the predetermined area to the parking space ([see at least Fig. 1, 0028, 0033, 0042, 0050 and 0051]).  

As to Claim 2 and 12, Ibenthal discloses a vehicle conveyance control apparatus according to claim 1, wherein the processor is further configured to perform: outputting the tire position information of the vehicle acquired in the acquiring to the conveyance devices selected in the selecting ([see at least Fig. 1, 0011, 0028, 0039, 0042, 0050 and 0051]).
  
As to Claim 3 and 13, Ibenthal discloses a vehicle conveyance control apparatus according to claim 1, wherein the vehicle information further includes weight information of the vehicle detected in the predetermined area, wherein the processor is configured to perform: the selecting including selecting the conveyance devices to convey the vehicle based on the weight information acquired in the acquiring  ([see at least Fig. 1, 0023, 0028, 0039, 0042, 0050 and 0051])

As to Claim 4 and 14, Ibenthal discloses a vehicle conveyance control apparatus according to claim 3, wherein the weight information includes front weight information and rear weight information of the vehicle, wherein the processor is configured to perform: the selecting including selecting the conveyance devices to convey the vehicle based on the front weight information and the rear weight information of the vehicle acquired in the acquiring ([see at least Fig. 1, 0011, 0028, 0039, 0042, 0050 and 0051]).

As to Claim 5 and 15, Ibenthal discloses a vehicle conveyance control apparatus according to claim 1, wherein the memory is configured to store parking position information of the parking space in the parking lot, wherein the vehicle information further includes size information of the vehicle, wherein the processor is configured to perform: the outputting including outputting to the conveyance devices selected in the selecting, the parking position information and a conveyance route from the predetermined area to the parking space based on the parking position information stored in the memory and the size information of the vehicle acquired in the acquiring ([see at least Fig. 1,  0018, 0028, 0039 and 0051]).  

As to Claim 6 and 16, Ibenthal discloses a vehicle conveyance control apparatus according to claim 5, wherein the memory is further configured to store the conveyance devices selected in the selecting, the parking position information and the conveyance route outputted in the outputting, wherein the processor is configured to perform: the instructing including instructing conveyance of the vehicle from the parking space based on the conveyance devices selected in the selecting, the parking position information and the conveyance route stored in the memory ([see at least Fig. 1, 0011, 0028, 0039, 0042, 0050 and 0051]).  

As to Claim 9, Ibenthal discloses a vehicle conveyance system according to claim 8, wherein each of the plurality of conveyance devices includes front wheels and rear wheels and is configured to be movable in front-rear direction and left-right direction, wherein a front axle of the front wheels and a rear axle of the rear wheels respectively include an abutting member configured to abut on each tire of the vehicle, wherein each of the plurality of conveyance devices further includes a relative moving mechanism configured to move one of the front axle and the rear axle toward the other of the front axle and the rear axle ([see at least Fig. 1, 0019, 0046, 0050 and 0052]).  

As to Claim 10, Ibenthal discloses a vehicle conveyance system according to claim 9, wherein the relative moving mechanism includes: a screw shaft; a nut member configured to be movable on the screw shaft in accordance with rotation of the screw shaft; and a motor, wherein one of the front axle and the rear axle is fixed to the nut member, wherein the other of the front axle and the rear axle is fixed to the screw shaft, wherein the relative moving mechanism further includes: a small diameter gear configured to integrally rotate with an output shaft of the motor; and a large diameter gear configured to mesh with the small diameter gear and configured to integrally rotate with the screw shaft ([see at least Fig. 1, 0046, 0050 and 0052]).  


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668